DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019, 04/15/2020, 07/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "and further comprises no or 15 parts by weight or less, based on 100 parts by weight of the whole resin composition, of polyfunctional monomer (C) as a photocurable component," in the 9th to 10th lines.  The examiner respectfully points out that prior to lines 9 – 10 there is no mention of the polyfunctional monomer (C). The examiner suggests the use of the preposition -- a --, before the word polyfunctional monomer, to clarify the claim language as follows:  "and further comprises no or 15 parts by weight or less, based on 100 parts by weight of the whole resin composition, of a polyfunctional monomer (C) as a photocurable component." 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a total molar fraction of the hydroxyl group and the amino group in a total amount of the photocurable component is less than 5.0%,” in the 4th – 5th lines. Prior to lines 4 – 5, claim 3 recites, “the (B) component has a hydroxyl group…” Claim 3 depends from claim 1, which discloses the monofunctional monomer (A), the oligomer (B) and the polyfunctional monomer (C), all 3 as “photocurable components.” It is unclear if the limitation “…in a total amount of the photocurable component,” in the 4th – 5th lines of claim 3 is referring to just the photocurable component (B), or if the limitation is referring to any of the photocurable components (A) or (B) or (C). For examination purposes, the examiner is interpreting the limitation as referring to anyone of the photocurable components (A), (B), or (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA YUKIO (JP-2005283840-A, with English machine translation; “Maeda”), as evidenced by Osaka Organic Chemical Industry LTD. MEDOL-10; “NPL1”).
Regarding claim 1, Maeda discloses a resin composition for a model material, which is used for shaping a model material by an inkjet optical shaping method (see Maeda’s [0028], “an ink jet method can be employed for applying the resin composition”),  and comprises: 
a monofunctional monomer (A) (e.g., MEDOL10 by Osaka Organic Chemical Co., Ltd.; [0008]), see the figure of NPL1 below;
[AltContent: textbox (R2)][AltContent: textbox (R3)]
    PNG
    media_image1.png
    514
    701
    media_image1.png
    Greyscale
 
And, 
an oligomer (B) (e.g., Component (C) is a radically polymerizable urethane (meth) acrylate oligomer; [0012]), as photocurable components [0007], wherein the resin composition comprises, 
based on 100 parts by weight of a whole resin composition, 
5 to 60 wt. % of a (meth)acrylate monomer [0008], overlapping with the claimed parts by weight range of from 20 to 90 parts by weight, represented by the following formula (1) and/or a (meth)acrylate monomer represented by the following formula (2) as the (A) component – Maeda discloses chemical formula analogous to the claimed formula (2) as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 1: Maeda's Chemical Formula. Where, R 1 and R 2 each independently represents an alkyl group having 1 to 20 carbon atoms, a cycloalkyl group, a hydrogen atom or a halogen atom, and R3 represents a hydrogen atom or a methyl group [0007].
Hence, in view of Maeda’s disclosure in [0007] last sentence, “R3 represents a hydrogen atom or a methyl group,” Maeda’s anticipates claimed chemical formula (2);
And, 
10 to 89.99 wt. % of a polyfunctional oligomer as the (B) component (see [0021]; component (C)), overlapping with the claimed range of from 5 or more parts by weight;
and further comprises 5 to 50 wt. %, based on 100 parts by weight of the whole resin composition, of a polyfunctional monomer (C) (see [0009]; component (B)) as a photocurable component, overlapping with the claimed range of from no or 15 parts by weight or less;
wherein R1, R2 and R3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 3 carbon atoms (see [0007] last sentence).
Overlapping ranges are prima facie evidence of obviousness. 
Furthermore, Maeda disclosure of the concentrations ranges of components (A), (B), and (C) and their effects on the final resin composition, discloses the general conditions/limitations of claim 1. See [0008] “When the amount (Component (A)) is ≤ 5 wt. % or ≥ 60 wt. %, it is difficult to obtain the effect of preventing the separation of the optical waveguide from the substrate for a long time under severe conditions,” [0011] “If the amount (component (B)) is ≤ 5 wt. %, sufficient adhesion strength with the substrate may not be obtained. When the amount is ≥ 50 wt. %, durability and water resistance may be 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II) (A)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify Maeda’s resin composition by selecting the portion of Maeda's components (A), (B), and (C) that corresponds to the claimed range. See MPEP § 2144.05 (I). One of ordinary skill in the art would have been motivated to modify the amounts of components (A), (B), and (C) of Maeda’s resin composition for the purpose of guaranteeing a final resin composition having good adhesion to the substrate, as taught by Maeda [0008, 11 and 21].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, improving the sealing effect between modular parts of a melt-spinning apparatus. See MPEP 2143, KSR Rationale “A”.

Regarding claim 2, Maeda disclose the resin composition for a model material according to claim 1, wherein the polyfunctional oligomer is one or more species selected from the group consisting of a urethane (meth) acrylate oligomer – see Maeda’s [0012], “Component (C) is a radical polymerizable urethane (meth) acrylate oligomer.” 

Regarding claim 3, Maeda discloses the resin composition for a model material according to claim 1, wherein the (B) component (Maeda’s component (C)) has a hydroxyl group [0020]. However, Maeda is silent to a total molar fraction of the hydroxyl group in a total amount of the photocurable component is less than 5.0%.
Nonetheless, Maeda’s [0021] discloses, “When the amount (component (C)) is ≤ 10 wt. %, long-term reliability of the photosensitive resin composition relative to the substrate may be reduced. When the amount is ≥ 89.99 wt. %, adhesion to the substrate may be reduced.” Hence, recognizing the concentration of the hydroxyl group containing component (C) (analogous to the claimed component (B)) in the final resin composition as a result effective variable. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine the optimum or workable ranges of Maeda’s total molar fraction of the hydroxyl group in a total amount of the photocurable component by routine experimentation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the optimum or workable ranges of Maeda’s total molar fraction of the hydroxyl group in a total amount of the photocurable component by routine experimentation, for the purpose of guaranteeing a final resin composition having good adhesion to the substrate, as taught by Maeda [0021].

Regarding claim 4, Maeda discloses the resin composition for a model material according to claim1, wherein a content of the (meth)acrylate monomer represented by the formula (1) and/or the (meth)acrylate monomer represented by the formula (2) is 5 to 60 wt. % [0008] based on 100 parts by weight of the whole resin composition, overlapping with the claimed range of from 25 parts by weight or more. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify Maeda resin composition by selecting the portion of 

Regarding claim 5, Maeda discloses a model material comprising a cured product (optical waveguide) of the resin composition according to claim 1 – see Maeda’s [0028].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MAEDA as evidenced by NPL1, as applied to claim 1, and further in view of Suzuki et al. (US 2013/0234370 A1; “Suzuki”).
Regarding claim 6, Maeda discloses a method for manufacturing optically shaped articles by an inkjet optical shaping method [0028], the method comprising: 
a step (I) of photocuring the resin composition for a model material according to claim 1 to obtain a model material – Maeda’s [0030] discloses “A photosensitive resin composition 5 (e.g., a photosensitive acrylic resin composition) for a second clad layer is coated, dried or prebaked to form a thin film, and then cured by irradiation with light 3 such as ultraviolet rays as shown in FIG. 1 to form a 2 clad layer 6.”
However, Maeda is silent to a method, wherein at the same time, photocuring a resin composition for a support material to obtain a support material, and a step (II) of removing the support material.
In the same field of endeavor of photocurable modeling materials for use with ink-jet 3D printing, Suzuki discloses  a modeling material for forming a photofabrication model in ink-jet 3D printing, a supporting material [0071] for supporting the photofabrication, a two-pack photocurable resin composition, a photofabrication model obtained by allowing the composition to be photocured, and a production method of a photofabrication model using 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify Maeda’s method so that, at the same time of depositing Suzuki. 
One of ordinary skill in the art would be motivated to modify Maeda’s method with the capability of simultaneously depositing the build material with a support material, since Suzuki teaches that with his photocurable method, the photocured product of the supporting material is excellent in solubility in water and is easy to remove after photofabrication, and the resulting photofabrication model is excellent in working accuracy and mechanical properties [0133].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712